—Order, Supreme Court, New York County (Carmen Beauchamp Ciparick, J.), entered April 17, 1992, which granted defendants’ motion for summary judgment and denied plaintiffs cross-motion for summary judgment, unanimously affirmed, without costs.
It is clear that plaintiffs only claim is that defendants should be charged with the allegedly wrongful action of the representatives of the estate. Such a claim must fail since no action for conspiracy lies for lawful acts performed in a lawful manner merely because they have resulted in damage (20 NY Jur 2d, Conspiracy — Civil Aspects, §2, at 5, citing Cooke v Dodge, 164 Misc 78, mod 254 App Div 808). Although alleged, there is no showing of fraud. Nor has plaintiff established negligence. As defendants properly argue, they owed no duty to plaintiff. Concur — Sullivan, J. P., Rosenberger, Kupferman and Asch. JJ.